Citation Nr: 0908192	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-39 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1959. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the above claim. 

The Board notes that, in July 2008, the Veteran disagreed 
with the June 2008 noncompensable disability rating 
assignment for his dermatitis.  A statement of the case was 
issued in September 2008.  Because there is no indication 
from the claims file that the Veteran has submitted a 
substantive appeal on this issue, it is not currently before 
the Board.  


FINDING OF FACT

Hearing loss was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2007 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Board notes that the veteran's 
service treatment records have not been associated with the 
claims file.  However, in March 2007, these records were 
formally found to be unavailable as a result of the National 
Personnel Records Center (NPRC) fire of July 1973, after 
attempts to associate such records were made in January 2007.  
See Formal Finding of Unavailability Memorandum.  The Board 
also acknowledges that, in cases where the veteran's service 
treatment records are unavailable through no fault of his 
own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In this case, the RO has met this heightened duty to assist 
by obtaining the veteran's VA treatment records, providing 
him with a VA examination, and obtaining a VA medical opinion 
regarding the etiology of his hearing loss.  The RO has also 
obtained a copy of the veteran's separation examination dated 
in February 1959.  Additionally, because there is no 
indication from the claims file that the Veteran has sought 
private treatment for his hearing loss, no such records could 
be obtained. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that his hearing loss was incurred in, 
or caused by, noise exposure during service in the Air Force. 

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran may 
be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's August 1959 separation examination contains no 
evidence of hearing impairment by VA standards.  

Post-service, the evidence of record indicates that the 
Veteran did not seek treatment for hearing loss until August 
2007, almost 50 years following separation from service, when 
he sought VA treatment for his tinnitus and reported having 
very little difficulty with his hearing.  Subsequent VA 
audiology treatment reveals mild right ear hearing loss and 
mild to moderate left ear hearing loss that is getting 
progressively worse.  These records also indicate that the 
Veteran has begun using hearing aids.  

In February 2007, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the veteran's claims 
folder.  At his examination, the Veteran reported in-service 
noise exposure to jet engines, 30 caliber carbine, and flight 
line noise, reporting several 2 hour episodes during which he 
could not hear after such exposure.  He also reported 
civilian noise exposure while working as an electrician, but 
reported that he wore hearing protection in this position.  
The February 2007 VA examiner noted that the veteran's August 
1959 separation audiogram revealed normal hearing from 250 to 
8000 Hertz bilaterally.    

The results of the veteran's February 2007 audiological 
testing are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
5
15
30
35
LEFT
XX
10
25
35
40

On the Maryland CNC test, the Veteran received a score of 94 
percent for the right ear and 96 percent for the left ear for 
word recognition.  Based on these results, the examiner 
diagnosed the Veteran with normal hearing from 250 to 2000 
Hertz with mild sensorineural hearing loss from 3000 to 8000 
Hertz in the right ear, and normal hearing from 250 to 2000 
Hertz with mild to severe sensorineural hearing loss from 
3000 to 8000 Hz in the left ear.  The examiner concluded that 
the veteran's right ear hearing loss was not disabling, 
insofar as it was within normal limits, whereas his left ear 
hearing loss was mild to severe.   

The examiner also provided the opinion that, since the 
Veteran had normal hearing when he was discharged from 
service, it was not likely that his hearing loss was related 
to his military service.  In this regard, the examiner noted 
that exposure to either impulse sounds or continuous exposure 
can cause a temporary threshold shift, but this disappears 
within 16 to 48 hours after the loud noise exposure.  The 
examiner explained that impulse sounds may damage the 
structure of the inner ear, resulting in immediate hearing 
loss, and continuous exposure to loud noise can damage the 
structure of hair cells, resulting in hearing loss.  
Therefore, if hearing does not recover completely from a 
temporary threshold shift, a permanent hearing loss exists.  
As such, because the damage is done when the ear is exposed 
to noise, a normal audiogram subsequent to the noise exposure 
would verify that hearing had recovered without permanent 
loss.  

The February 2007 VA audiological report indicates that the 
Veteran has left ear hearing loss, but not right ear hearing 
loss, by VA standards.  See 38 C.F.R. § 3.385.  Regardless, 
while the Board acknowledges that the Veteran was likely 
exposed to noise trauma while in service, there is no 
competent medical evidence of record showing a nexus between 
the in-service noise exposure and any current hearing loss 
disability.  Rather, the February 2007 VA examiner, who has 
provided the only competent medical opinion of record, 
reported that it was not likely that the veteran's hearing 
loss was related to his military service.  This opinion was 
based upon review of the claims folder and supported by a 
detailed rationale, and is found to be persuasive.

Although the Veteran contends that noise trauma during 
service caused his bilateral hearing loss, he has submitted 
no competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (2008) (defining 
competent medical evidence).  While the Veteran is competent 
to report the symptoms of hearing loss, see Layno v. Brown, 6 
Vet. App. 465 (1994) (defining competent testimony as that 
which the witness has actually observed and is within the 
realm of his personal knowledge through use of his senses), 
his statements regarding the etiology of this condition are 
merely speculation as to a possible cause as he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his bilateral hearing loss and his time in 
service.  

As there is no competent evidence showing that hearing loss 
was manifest to a degree of 10 percent or more during the 
first year following the veteran's separation from service, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Accordingly, the Board finds that the preponderance of the 
medical evidence shows that the veteran's hearing loss is not 
related to service or to an incident of service origin, 
including in-service noise exposure.  The evidence in this 
case is not so evenly balanced so as to allow for application 
of the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).  Therefore, 
the veteran's claim for service connection for bilateral 
hearing loss is denied.  


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


